Citation Nr: 9905621	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-26 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for Raynaud's disease, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to July 
1991.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in November 1997, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, for additional development.  The case 
is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's Raynaud's disease has been shown to be 
manifested by frequent bilateral blanching, rubor and 
cyanosis of the hands.


CONCLUSION OF LAW

The schedular criteria for a 50 percent evaluation for 
Raynaud's disease have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7117 (1997); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7117 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the RO was incorrect in 
not granting the benefit sought on appeal.  The veteran 
maintains, in substance, that the current evaluation assigned 
for his Raynaud's disease does not adequately reflect the 
severity of that disability.  He contends that his service-
connected Raynaud's disease requires prescription medication 
and resulted in a change to a lower-paying career.  
Therefore, a favorable determination has been requested.

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for Raynaud's disease is 
plausible and thus well-grounded within the meaning of 38 
U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 
629 (1992) (a claim of entitlement to an increased evaluation 
for a service-connected disability generally is a well-
grounded claim). The Board is satisfied that all relevant 
evidence has been obtained with respect to this claim and 
that no further assistance to the veteran is required in 
order to comply with the duty to assist mandated by statute.  
VA outpatient treatment records have been obtained, and the 
veteran has been provided VA examinations.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Under the provisions of the Rating Schedule in effect prior 
to January 12, 1998, Raynaud's disease with occasional 
attacks of blanching or flushing warrants a 20 percent 
evaluation.  Raynaud's disease with frequent vasomotor 
disturbances characterized by blanching, rubor and cyanosis 
warrants a 40 percent evaluation.  Raynaud's disease with 
multiple painful, ulcerated areas warrants a 60 percent 
evaluation.  Diagnostic Code 7117.

A note provides that the schedular evaluations in excess of 
20 percent under Diagnostic Codes 7114, 7115, 7116, and 7117 
are for application to unilateral involvements. With 
bilateral involvements, separately meeting the requirements 
for evaluation in excess of 20 percent, 10 percent will be 
added to the evaluation for the more severely affected 
extremity only, except where the disease has resulted in an 
amputation. The resultant amputation rating will be combined 
with the schedular rating for the other extremity, including 
the bilateral factor, if applicable. The 20 percent 
evaluations are for application to unilateral or bilateral 
involvement of both upper and lower extremities.  Diagnostic 
Code 7117.  

Under the provisions of the Rating schedule in effect January 
12, 1998, Raynaud's syndrome with characteristic attacks 
occurring four to six times a week warrants a 20 percent 
evaluation.  Raynaud's syndrome with characteristic attacks 
occurring at least daily warrants a 40 percent evaluation.  
Raynaud's syndrome with two or more digital ulcers and 
history of characteristic attacks warrants a 60 percent 
evaluation.  A note provides that characteristic attacks 
consist of sequential color changes of the digits of one or 
more extremities lasting minutes to hours, sometimes with 
pain and paresthesias, and precipitated  by exposure to cold 
or by emotional upsets.  These evaluations are for the 
disease as a whole, regardless of the number of extremities 
involved or whether the nose and ears are involved. 

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath.  The veteran was granted service connection for 
Raynaud's phenomenon by a May 1992 rating decision.  The 
evaluation was 20 percent, effective July 1991.  Evidence 
considered by the rating decision included service medical 
records showing complaints of numbness and discoloration in 
April 1991. According to the report of an April 1992 VA 
examination, the veteran again complained of numbness and 
discoloration of the hands and Raynaud's disease was 
diagnosed.  

Evidence dated within the current appeal period begins with 
the report of a VA examination in August 1994, during which 
the veteran's hands were described as blue and his fingers 
were stated to be swollen a little bit.  The examiner noted 
that it was a chilly summer day.  The veteran reported that 
his fingers felt cold but not numb.  His feet were not as 
severely involved.  The pertinent impression was Raynaud's 
phenomenon, etiology to be determined.  The examiner noted 
that the effect of the Raynaud's disease on the veteran was 
significant.  It was clinically opined that the disease 
precluded the veteran from doing outside work at any time in 
the winter or on cold days, and precluded work that would 
involve outside work such as driving heavy farm or road 
machinery, shoveling snow or even being a butcher going in 
and out of a freezer.  It was concluded that the veteran's 
condition confined him to working indoors in a warm area, and 
that his lifestyle would be greatly supported by moving to a 
hot climate.  

The veteran was provided a VA examination in September 1995, 
during which he reported that beginning in early 1990 his 
hands began to suffer from tingling and numbness, which 
progressed to the point where they turned very blue when 
exposed to only minor degrees of low temperature.  He stated 
the problem had persisted, and if anything, had become 
slightly and progressively worse.  He reported a problem with 
his feet, but not as much as with his hands.  More recently, 
his face, jaw and legs had become tingly but had not suffered 
from discoloration.  He indicated that during an attack, his 
hands became white and mottled, then very blue, and on 
rewarming, became a brilliant red.  

On physical examination, there was no evidence of venous or 
arterial insufficiency in the arms.  The hands did show early 
cyanotic changes when exposed to only moderately cool water, 
which cleared rapidly when the hands were removed from the 
water.  There were no abnormalities in the joints of the 
hands or the wrists.  Various lab tests were negative.  The 
impression was Raynaud's phenomenon with out evidence of 
accompanying connective tissue disease.

A VA outpatient dermatology follow-up treatment report dated 
in February 1996, reveals that the veteran reported needing 
medication to cope with the cold weather.  On physical 
examination, there was erythema and violaceous hue and cold 
fingers.  The assessment was rule-out Raynaud's disease, and 
the veteran was prescribed medication.  Cold precautions were 
discussed.  In March 1996, the Raynaud's phenomenon was noted 
to be stable with medication.  There was mild erythema of the 
hands and feet.  In June 1996, a small ulcer on the left 
thumb from an abrasion was noted.  The veteran had no 
complaints during a September 1996 follow-up examination.  
His palms were erythematous, and medication was continued.  
In January 1997, the veteran reported that his Raynaud's 
disease was doing okay with the exception of a cold spell the 
prior week.  The veteran's hands were cold and hyperemia was 
noted bilaterally.  In February 1997, the veteran complained 
of pain, and on physical examination there were no problems 
currently.  Medication was continued.  

The veteran was provided a VA examination in May 1998, the 
report of which notes that the examiner reviewed the 
veteran's medical records from the VA medical center in 
Detroit.  It was reported that these records revealed that 
the veteran's cold intolerance was interpreted as Raynaud's 
disease, and blood tests were conducted that were negative.  
It was further noted that in August 1994, the veteran had had 
laser Doppler blood flow monitoring which found that his 
blood flow dropped from 45.4 to 5.33 ml/min/100 gm tissue in 
his right middle finger.  Recovery time was 10 minutes and 15 
seconds.  

Subjectively, the veteran complained that his symptoms 
occurred in the cold, specifically below 72 degrees, and 
required oral medication for control.  He also complained of 
tingling of the hands and feet.  Exercise and exertion helped 
relieve the stiffness.  Without taking medication, during 
cold weather the veteran's hands became white, then blue and 
stiff and not usable.  With medication the discoloration 
occurred but the veteran had normal function of the hands.  
It was clinically opined that the veteran had the ability to 
function normally in life as he did not need medication in 
the summer, and used it during the winter, except that he was 
confined to an indoor vocation. 

On physical examination, the veteran's radial and ulnar 
artery pulses of both hands were normal.  Allen testing 
revealed rapid refilling of the hands at room temperature.  A 
cold immersion test of the veteran's left hand provided 
results consistent with Raynaud's disease, when compared to 
the examiner's control hand.  Blanching of the veteran's hand 
persisted for 42 seconds, at which time the distal fingertips 
became cyanotic.  At 65 seconds, the fingertips became very 
red, and the redness persisted for several minutes.  The 
diagnosis was Raynaud's syndrome.  It was noted that repeat 
blood flow perfusion Doppler studies would be valuable in 
assessing any change in the veteran's condition since 1994, 
but the examiner was unable to locate a lab performing this.  
In an August 1998 addendum, the examiner stated that arterial 
Doppler studies would not be helpful to evaluate the 
veteran's disability.  

Testimony by the veteran at hearings on appeal in July 1995 
before a RO hearing officer, and in June 1997 before the 
undersigned Board member, was consistent with the veteran's 
subjective complaints noted on clinical examination.

Based on a thorough review of the evidence in the claims 
file, the Board finds that the manifestations are more 
consistent with a 40 percent evaluation for the veteran's 
service-connected Raynaud's disability under either the old 
or the new rating criteria for Raynaud's disease.  As the 
veteran has bilateral manifestations of Raynaud's disease, 
the rating criteria effective prior to January 12, 1998, 
would provide the veteran a 50 percent evaluation, compared 
to a 40 percent evaluation provided by the rating criteria 
effective from January 12, 1998.  Accordingly, the earlier, 
more favorable criteria shall be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).


The medical evidence shows that the veteran's service-
connected Raynaud's disease results in blanching, rubor and 
cyanosis.  Such symptoms are noted by VA outpatient treatment 
reports and VA examination reports dated in 1994,1995, 1996 
and 1998.  Further evidence regarding the frequency of these 
symptoms is the report of the August 1994 VA examination.  
The examiner described the effect of the veteran's Raynaud's 
disease on his employability as significant and provided 
examples.  The examiner did not qualify these examples, 
implying that they are regular, constant and permanent.  
Similarly, the fact that the veteran's Raynaud's disease 
consistently has required prescription medication since 
February 1996 shows that the veteran's symptoms, which have 
been shown to include blanching, rubor and cyanosis, are 
frequent.

The Board has considered entitlement to a 60 percent 
evaluation, but concludes that the veteran's symptoms do not 
meet the old or the new criteria.  One small skin ulcer was 
noted in June 1996 on the veteran's hand when it was 
associated with an abrasion.  Otherwise, the veteran's VA 
outpatient treatment reports and VA examination reports are 
negative for skin ulcers.  Accordingly, the evidence of 
record does not warrant a 60 percent evaluation under the old 
or the new criteria.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  

In light of the above, the Board concludes that a 50 percent 
evaluation is warranted by the veteran's service-connected 
Raynaud's disease.



ORDER

Subject to the provisions governing the award of monetary 
benefits, a 50 percent evaluation for Raynaud's disease is 
granted.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

